Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 and 18-20 in the reply filed on May 16, 2022 is acknowledged.

Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.

Claim Rejections - 35 USC § 112
Claim 11 is understood to be not further limiting of claim 1, since claim 1 already requires coating a first surface of an additively manufactured article made of a base material, and thus it would be understood that the base material would have been additively manufactured into the additively manufactured article before coating.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, 11 and 18-20 are rejected under 35 USC 103 using Reference A (Knittel et al US 2018/0214953).
Note for claims 1, 2, 3, 5, 6, 18, 19, 20: Reference A would indicate coating a first surface of an additively manufactured article made of a base material (can be nickel alloy as in claims 2, 19), with a coating material that can comprise at least two constituents, where the first constituent can be boron (B)  and the second constituent nickel (Ni) (note B as indicated as the first constituent in claims 3 and 20, and Ni as indicated as the second constituent in claims 3 and 20, and therefore it is understood that the first B constituent is understood to be configured to be capable of at least partially TLP diffused from the coating material into the base material at a first constituent diffusion temperature, and the second Ni constituent to be configured to not diffuse from the coating material at the first constituent diffusion temperature as the same materials indicated to provide such features are used) (note 0034-0035, 0040, 0042-0043—note NiCrB, NiCoSiB, for example, 0052-0058, 0071, 0063), Reference A would further indicate heating the additively manufactured article to a diffusion temperature and diffusing the coating during the diffusion process, and forming a second surface that is smoother than the first surface (0052-0059, 0071, 00040,  and note figures 1-6).  Furthermore, the diffusion temperature can be above 1100 degrees C for a duration that can be 2-8 hours (0058), and also note heat treating at 800-1300 degrees C for 20 minutes to 2 hours (0071). These overlap the temperatures of claim 5 (about 1950 to about 2200 degrees F which is about 1065 to about 1204 degrees C) and the time of claim 6 (about 90 minutes to about 360 minutes).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from the temperatures and times given by Reference A, giving using temperatures, times, base material, first constituent and second constituent as claimed by applicant for giving the TLP diffusing of at least a portion of the first constituent from the coating and into the base material and leaving the second constituent of the coating material on the first surface, and as a result of performing the same heating process for the same temperature and the same time as claimed to the same materials as claimed, the same results would be expected to occur as claimed.  Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ; and Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the heating to the first constituent diffusion temperature, TLP diffusing at least a portion of the first constituent from the coating and into the base material, leaving a second constituent of the coating material on the first surface and forming a second surface smoother than the first surface as claimed is understood to occur.
Claim 7: Reference A further describes that the heating can be provided in a furnace (0052) and can be in a vacuum (0058-0059, for example), which would at least suggest that a vacuum furnace can be used.
Claim 11: Reference A would provide that the base material is additively manufactured into the additively manufactured article before coating, since the article would be formed before the coating applied (note 0034-0040, figure 7, figure 8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reference A as applied to claims 1-3, 5-7, 11 and 18-20 above, EITHER alone OR further as evidenced by Reference B (Hasegawa et al US 2003/0044637).
Claim 4: As to further using a Ni-P alloy for the coating material, where the first constituent is P and the second constituent is Ni, 
(A) Using Reference A alone, Reference A further describes that powders used for the coating can be alloys of the first metal (nickel) and with additional B or P (note 0063, 0042-indicating how the first metal would be of the substrate/article metal or metal alloy), and since the same temperatures/times as indicated by applicant would be used, the same diffusion as when using the Ni and B is understood to occur.
(B) Using Reference A as evidenced by Reference B: Reference A further describes that powders used for the coating can be alloys of the first metal (nickel) and with additional B or P (note 0063, 0042-indicating how the first metal would be of the substrate/article metal or metal alloy). Reference B would further evidence how alloys with Ni and either B or P can be conventionally used with transient liquid phase diffusion of the B and P at temperatures and times overlapping that of Reference A (note 0063, Table 2). Therefore, the same diffusion as when using the Ni and B is understood to occur.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reference A as applied to claims 1-3, 5-7, 11 and 18-20 above, and further in view of Reference C (Ryan et al US 2011/0311389).
Claims 8-10, as to hot isostatic pressing (HIP) the article after the TLP diffusion to reduce or eliminate surface porosity (claim 8), coating with electroless plating (claim 9) or coating with electroplating (claim 10),
Reference A indicates that there can be multiple heat treatments (note 0052-0059).  Reference A also indicates applying the coating as a powder/slurry (note 0041, 0066-0068), but also generally teaches simply depositing material on the article and heat treating (note claim 1).  Reference C describes how nickel alloy metal articles can be provided by additive manufacturing (0028, 0037), and then coated with a compatible metal or alloy by a method such as electroless or electroplating (or other methods), describing how a Ni-B coating can be plated and how the boron can diffuse away from the surface note 0030-0031) and then that a further HIP heat treatment as well as other heat treatments can be provided, where the HIP treatment can reduce defects including porosity including surface porosity (note 0032-0034).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reference A to specifically provide a further HIP treatment after the TLP diffusion treatment to reduce surface porosity as suggested by Reference C to lower defects since Reference A notes that a variety of heat treatments can be used, and Reference C indicates how HIP would be a further heat treatment desired for coated with Ni-B coatings additively manufactured articles to help reduce defects of surface porosity, and furthermore, it would be understood that the HIP can be predictably acceptably performed after the diffusion, noting In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  Furthermore, it would also have been predictably acceptable to modify Reference A to apply the coating by electroless or electroplating as suggested by Reference C, since Reference A would broadly apply a coating, and Reference C would show how similar coatings to Reference A would also be predictably and acceptably applied by electroless or electroplating before heat treatment.

Double Patenting
Applicant is advised that should claims 2 and 3 be found allowable, claims 19 and 20, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 19 is a duplicate of claim 2 and claim 20 is a duplicate of claim 3, with both 19 and 20 depending from claim 1. Did applicant intend for claims 19 and 20 to depend from claim 18?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718